ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Wilson & Hayes, Inc.                            ) ASBCA No. 63105-ADR
                                                )
Under Contract No. N00406-17-P-3183             )

APPEARANCE FOR THE APPELLANT:                      Steven D. Meacham, Esq.
                                                    Peel Brimley LLP
                                                    Henderson, NV

APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                    Navy Chief Trial Attorney
                                                   Trevor Davies, Esq.
                                                    Trial Attorney
                                                    Naval Supply Systems Command
                                                    Bremerton, WA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: August 22, 2022



                                                LAURA EYESTER
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63105-ADR, Appeal of Wilson &
Hayes, Inc., rendered in conformance with the Board’s Charter.

       Dated: August 23, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals